Case 1:20-cv-01452-RBJ Document 19 Filed 07/07/20 USDC Colorado Page 1 of 27




                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLORADO

  KEGAN WARNER,

                       Plaintiff,

           v.                                          Civil Action No. 1:20-cv-01452-RBJ

  POWER HOME REMODELING GROUP,
  LLC,

                       Defendant.



     POWER HOME REMODELING GROUP, LLC’S ANSWER AND AFFIRMATIVE
             DEFENSES TO PLAINTIFF’S AMENDED COMPLAINT


          Defendant Power Home Remodeling Group, LLC (“Power Home”) hereby answers and

 asserts affirmative defenses to the First Amended Class Action Complaint (“Amended

 Complaint”) filed by Plaintiff Kegan Warner (“Plaintiff”).

                                          INTRODUCTION

          1.       This action arises out of Defendant Power Home Remodeling Group LLC’s
                   (“Defendant”) violations of the Telephone Consumer Protection Act, 47
                   U.S.C. § 227, et seq. (“TCPA”) and the Colorado Control of Telemarketing
                   Fraud Act (“CTFA”), C.R.S. § 6-1-301, et. seq.

 ANSWER:           It is admitted only that Plaintiff purports to style his Amended Complaint in the

 manner so indicated. The allegations of this paragraph are otherwise conclusions of law and

 arguments to which no response is required and they are, therefore, denied. To the extent a

 response is required, the allegations are denied.

          2.       In violation of 47 U.S.C. § 227(b), Defendant placed telemarketing calls
                   using an Automatic Telephone Dialing System (“ATDS”) to Plaintiff
                   Kegan Warner (“Plaintiff”) and putative class members without their
                   consent, including after they revoked any consent Defendant believed it
                   may have had.




DB1/ 114836277.1
Case 1:20-cv-01452-RBJ Document 19 Filed 07/07/20 USDC Colorado Page 2 of 27




 ANSWER:           The allegations of this paragraph are conclusions of law and arguments to which

 no response is required and they are, therefore, denied. To the extent a response is required, the

 allegations are denied.

          3.       Furthermore, in violation of 47 U.S.C. § 227(c), through the regulation
                   codified at 47 C.F.R. § 64.1200(d) and pertaining to Company-Specific Do-
                   Not-Call Lists, Defendant placed telemarketing calls to Plaintiff and
                   putative class members without implementing the policies and procedures
                   required by law prior to making such calls.

 ANSWER:           The allegations of this paragraph are conclusions of law and arguments to which

 no response is required and they are, therefore, denied. To the extent a response is required, the

 allegations are denied.

          4.       In violation of C.R.S § 6-1-304(4)(I) Defendant listed the cellar telephone
                   numbers of Plaintiff and putative class members in a directory that it uses
                   for a commercial purpose without the affirmative consent of Plaintiff and
                   putative class members.

 ANSWER:           The allegations of this paragraph are conclusions of law and arguments to which

 no response is required and they are, therefore, denied. To the extent a response is required, the

 allegations are denied.

          5.       In violation of C.R.S § 6-1-304(4)(II) Defendant used a scanner to obtain
                   cellular telephone numbers of Plaintiff and putative class members and used
                   those numbers to make commercial telephone solicitations to cellular
                   telephones.

 ANSWER:           The allegations of this paragraph are conclusions of law and arguments to which

 no response is required and they are, therefore, denied. To the extent a response is required, the

 allegations are denied.

          6.       Accordingly, Plaintiff brings this TCPA action on behalf of himself and two
                   classes of similarly situated individuals under 47 U.S.C. § 227(b) and §
                   227(c).

 ANSWER:           It is admitted only that Plaintiff purports to style his Amended Complaint in the

 manner so indicated. The allegations of this paragraph are otherwise conclusions of law and



DB1/ 114836277.1                                   -2-
Case 1:20-cv-01452-RBJ Document 19 Filed 07/07/20 USDC Colorado Page 3 of 27




 arguments to which no response is required and they are, therefore, denied. To the extent a

 response is required, the allegations are denied.

                                     JURISDICTION AND VENUE

          7.       This Court has jurisdiction under C.R.S. § 13-1-124, as because defendant
                   transacts business in Colorado.

 ANSWER:           Power Home admits this Court has jurisdiction over Plaintiff’s claims, but denies

 this Court has jurisdiction pursuant to C.R.S. § 13-1-124. Specifically, C.R.S. § 13-1-124 grants

 jurisdiction to Colorado State Courts, not the United States District Court, for the District of

 Colorado. Power Home further does not admit that this Court has personal jurisdiction over it with

 respect to the claims of absent, non-Colorado class members.

          8.       Venue is proper under C.R.C.P. 98 because Defendant may be found and
                   served in Arapahoe County.

 ANSWER:           Power Home admits the venue is proper in this Court, but denies venue is proper

 under C.R.C.P. 98, which applies to Colorado State Courts.

                                                 PARTIES

          9.       Plaintiff is, and at all times relevant to this complaint, a citizen and resident
                   of Broomfield, Colorado.

 ANSWER:           Power Home lacks knowledge or information sufficient to form a belief about the

 truth of the allegations in this paragraph.

          10.      Plaintiff Kegan Warner is, and at all times relevant to this complaint, a
                   “person” as defined by 47 U.S.C. § 153(39).

 ANSWER:           Power Home lacks knowledge or information sufficient to form a belief about the

 truth of the allegations in this paragraph.

          11.      Defendant Power Home Remodeling Group, LLC is, and at all times
                   relevant to this complaint, a Delaware corporation headquartered at 2501
                   Seaport Drive, Chester, Pennsylvania 19013. Defendant maintains a
                   registered agent office at 1900 W. Littleton Boulevard, Littleton, Colorado,
                   80120.



DB1/ 114836277.1                                     -3-
Case 1:20-cv-01452-RBJ Document 19 Filed 07/07/20 USDC Colorado Page 4 of 27




 ANSWER:           Admitted.

          12.      Defendant is, and at all times mentioned herein was, a “person” as defined
                   by 47 U.S.C. § 153 (39).

 ANSWER:           The allegations of this paragraph are conclusions of law and arguments to which

 no response is required and they are, therefore, denied.

          13.      Defendant is, and at all times mentioned herein was, a “person” as defined
                   by C.R.S. § 6-1-106(6).

 ANSWER:           The allegations of this paragraph are conclusions of law and arguments to which

 no response is required and they are, therefore, denied.

                                               THE TCPA

          14.      The TCPA was passed in 1991 to help prevent unwanted telephone calls
                   and solicitations, provide power to consumers to prevent unwanted
                   solicitations, and rein in unrestricted telemarketing. See 47 U.S.C. § 227, et
                   seq.

 ANSWER:           The allegations of this paragraph are conclusions of law and arguments to which

 no response is required and they are, therefore, denied.

          15.      Relevantly, the TCPA provides private rights of action for three types of
                   telemarketing-related conduct.

 ANSWER:           The allegations of this paragraph are conclusions of law and arguments to which

 no response is required and they are, therefore, denied.

          16.      First, Section 227(b) of the TCPA prohibits initiating a telemarketing call
                   using an automatic telephone dialing system without the prior express
                   written consent of the called party.

 ANSWER:           The allegations of this paragraph are conclusions of law and arguments to which

 no response is required and they are, therefore, denied.

          17.      “Prior express written consent” requires a signed writing that clearly
                   authorizes the seller to deliver to the person called advertisements or
                   telemarketing messages using an automatic telephone dialing system or an
                   artificial or prerecorded voice. 47 C.F.R. § 64.1200(f)(8).




DB1/ 114836277.1                                    -4-
Case 1:20-cv-01452-RBJ Document 19 Filed 07/07/20 USDC Colorado Page 5 of 27




 ANSWER:           The allegations of this paragraph are conclusions of law and arguments to which

 no response is required and they are, therefore, denied.

          18.      This written agreement must clearly and conspicuously disclose that the
                   calls would be made using an automatic telephone dialing system or an
                   artificial or prerecorded voice, and that the person is not required to sign the
                   agreement as a condition of purchasing any property, goods, or services. Id.
                   at (f)(i)(A-B).

 ANSWER:           The allegations of this paragraph are conclusions of law and arguments to which

 no response is required and they are, therefore, denied.

          19.      A violation of § 227(b) carries statutory damages of $500 to $1,500 per call.

 ANSWER:           The allegations of this paragraph are conclusions of law and arguments to which

 no response is required and they are, therefore, denied.

          20.      Second, § 227(c) of the TCPA requires the FCC to “initiate a rulemaking
                   proceeding concerning the need to protect residential telephone subscribers’
                   privacy rights to avoid receiving telephone solicitations to which they
                   object.” 47 U.S.C. § 227(c)(1).

 ANSWER:           The allegations of this paragraph are conclusions of law and arguments to which

 no response is required and they are, therefore, denied.

          21.      In this rulemaking proceeding, the FCC was instructed to “compare and
                   evaluate alternative methods and procedures (including the use of ...
                   company-specific ‘do not call systems ...)” and “develop proposed
                   regulations to implement the methods and procedures that the Commission
                   determines are most effective and efficient to accomplish purposes of this
                   section.” Id. at (c)(1)(A), (E).

 ANSWER:           The allegations of this paragraph are conclusions of law and arguments to which

 no response is required and they are, therefore, denied.

          22.      Pursuant to this statutory mandate, the FCC issued two regulations, only
                   one of which is relevant here.

 ANSWER:           The allegations of this paragraph are conclusions of law and arguments to which

 no response is required and they are, therefore, denied.




DB1/ 114836277.1                                     -5-
Case 1:20-cv-01452-RBJ Document 19 Filed 07/07/20 USDC Colorado Page 6 of 27




          23.      The relevant regulation under § 227(c) established company-specific “do
                   not call” rules. In the Matter of Rules and Regulations Implementing the
                   Telephone Consumer Protection Act of 1991, 7 FCC Rcd. 8752 (Oct. 16,
                   1992) (“TCPA Implementation Order”).

 ANSWER:           The allegations of this paragraph are conclusions of law and arguments to which

 no response is required and they are, therefore, denied.

          24.      The FCC found that “the company-specific do-not-call list alternative is the
                   most effective and efficient means to permit telephone subscribers to avoid
                   unwanted telephone solicitations.” Id. at 8765, ¶ 23.

 ANSWER:           The allegations of this paragraph are conclusions of law and arguments to which

 no response is required and they are, therefore, denied.

          25.      However, recognizing that an honor system would probably be insufficient,
                   the FCC found that it “must mandate procedures for establishing company-
                   specific do-not-call lists to ensure effective compliance with and
                   enforcement of the requirements for protecting consumer privacy.” Id. at
                   ¶ 24.

 ANSWER:           The allegations of this paragraph are conclusions of law and arguments to which

 no response is required and they are, therefore, denied.

          26.      These procedures are codified at 47 CFR 64.1200(d)(1)-(7).

 ANSWER:           The allegations of this paragraph are conclusions of law and arguments to which

 no response is required and they are, therefore, denied.

          27.      Specifically, § 64.1200(d) requires a company to keep a written policy,
                   available upon demand, for maintaining a do-not-call list, train personnel
                   engaged in telemarketing on the existence and use of its internal do-not-call
                   list, and record and honor “do not call” requests for no less than five years
                   from the time the request is made. 47 CFR § 64.1200(d)(1, 2, 3, 6).

 ANSWER:           The allegations of this paragraph are conclusions of law and arguments to which

 no response is required and they are, therefore, denied.

          28.      These policies and procedures prohibit a company from making
                   telemarketing calls unless they have implemented these policies and
                   procedures. 47 CFR 64.1200(d).




DB1/ 114836277.1                                    -6-
Case 1:20-cv-01452-RBJ Document 19 Filed 07/07/20 USDC Colorado Page 7 of 27




 ANSWER:           The allegations of this paragraph are conclusions of law and arguments to which

 no response is required and they are, therefore, denied.

          29.      Accordingly, all telemarketing calls violate the TCPA unless Defendant can
                   demonstrate that it has implemented the required policies and procedures.

 ANSWER:           The allegations of this paragraph are conclusions of law and arguments to which

 no response is required and they are, therefore, denied.

          30.      Consent is irrelevant to § 64.1200(d).

 ANSWER:           The allegations of this paragraph are conclusions of law and arguments to which

 no response is required and they are, therefore, denied.

          31.      A violation of § 227(c) through 47 C.F.R. § 64.1200(d) carries statutory
                   damages of $500 to $1,500 per call.

 ANSWER:           The allegations of this paragraph are conclusions of law and arguments to which

 no response is required and they are, therefore, denied.

          32.      Though some of these requirements mention “residential” telephones, they
                   were all extended to cover calls to cellular telephones as well as residential
                   telephones. 47 CFR § 64.1200(e).

 ANSWER:           The allegations of this paragraph are conclusions of law and arguments to which

 no response is required and they are, therefore, denied.

                                               THE CTFA

          33.      The CTFA was enacted in 1993 to curtail unwanted telephone calls and
                   solicitations, deter such calls, provide remedies to consumers who receive
                   unwanted cellular telephone solicitations, and rein in unrestricted
                   telemarketing.

 ANSWER:           The allegations of this paragraph are conclusions of law and arguments to which

 no response is required and they are, therefore, denied.

          34.      In 2005, the Act was amended to make it an unlawful practice for any person
                   to list cellular telephone numbers in a directory for commercial purposes
                   without the affirmative consent of the person whose number has been listed.
                   C.R.S. § 6-1-304(4)(a)(I).



DB1/ 114836277.1                                    -7-
Case 1:20-cv-01452-RBJ Document 19 Filed 07/07/20 USDC Colorado Page 8 of 27




 ANSWER:           The allegations of this paragraph are conclusions of law and arguments to which

 no response is required and they are, therefore, denied.

          35.      The 2005 amendment also made it unlawful for any person to use a scanning
                   device or other electronic means to identify a cellular telephone number and
                   to make a commercial telephone solicitation. C.R.S. § 6-1-304(4)(a)(I).

 ANSWER:           The allegations of this paragraph are conclusions of law and arguments to which

 no response is required and they are, therefore, denied.

          36.      The CTFA provides a private right of action to consumers for violations of
                   C.R.S. § 61-304 and allows consumers to recover consequential damages,
                   court costs, attorney fees, and a penalties from $300 to $1,000 for each
                   offense. C.R.S. § 6-1-305(1)(c).

 ANSWER:           The allegations of this paragraph are conclusions of law and arguments to which

 no response is required and they are, therefore, denied.

                             PLAINTIFF’S FACTUAL ALLEGATIONS

          37.      Plaintiff Warner is a “person” as defined by 47 U.S.C. § 153(39).

 ANSWER:           The allegations of this paragraph are conclusions of law and arguments to which

 no response is required and they are, therefore, denied.

          38.      Plaintiff’s telephone number, (XXX) XXX-4035, is assigned to a cellular
                   telephone service.

 ANSWER:           Power Home lacks knowledge or information sufficient to form a belief about the

 truth of the allegations in this paragraph.

          39.      In September of 2018, Plaintiff purchased a new home.

 ANSWER:           It is admitted only that Power Home was advised through discussions with Plaintiff

 and his spouse that Plaintiff purchased a new home in September 2018. The allegations of this

 paragraph are otherwise denied.

          40.      In approximately March of 2019, a representative from the Defendant came
                   to Plaintiff’s house to inform him that the prior owner allegedly had work
                   done to the home and should still be under a Power HRG warranty.



DB1/ 114836277.1                                   -8-
Case 1:20-cv-01452-RBJ Document 19 Filed 07/07/20 USDC Colorado Page 9 of 27




 ANSWER:           Power Home admits only that a company representative came to Plaintiff’s house

 and that, during a telephone call on March 21, 2019, Power Home did advise that the warranty for

 prior work would transfer to Plaintiff. The allegations of this paragraph are otherwise denied.

          41.      The Power HRG representative also offered Plaintiff an offer to purchase
                   their services himself.

 ANSWER:           Denied.

          42.      However, Plaintiff was interested in seeing if the warranty still covered his
                   home.

 ANSWER:           It is admitted that Plaintiff inquired as to the status of the warranty for prior work

 on the home. The allegations of this paragraph are otherwise denied.

          43.      As a result, Plaintiff contacted called Power HRG to learn if he was covered
                   by the warranty.

 ANSWER:           Admitted to the extent “Plaintiff contacted” Power Home. Denied to the extent

 Plaintiff “called” Power Home. Power Home lacks knowledge or information sufficient to form a

 belief about the truth of the remaining allegations in this paragraph.

          44.      In return, Plaintiff began receiving autodialed telemarketing calls.

 ANSWER:           Power Home only admits that it contacted Plaintiff by telephone after he reached

 out to and requested information from Power Home and agreed to receive telephone calls. The

 remaining allegations of this paragraph are conclusions of law and arguments to which no response

 is required and they are, therefore, denied.

          45.      Upon information and belief, Plaintiff’s telephone number was obtained by
                   Defendant using a scanner or other electronic device (i.e. from a caller ID)
                   and added to a directory used by Defendant to make commercial telephone
                   solicitations.

 ANSWER:           Denied.

          46.      Each call that was answered followed a distinct pattern.




DB1/ 114836277.1                                    -9-
Case 1:20-cv-01452-RBJ Document 19 Filed 07/07/20 USDC Colorado Page 10 of 27




 ANSWER:           Power Home lacks knowledge or information sufficient to form a belief about the

 truth of the allegations in this paragraph.

          47.      Plaintiff would pick up the phone and there would be dead air.

 ANSWER:           Power Home lacks knowledge or information sufficient to form a belief about the

 truth of the allegations in this paragraph.

          48.      Plaintiff then heard a click and a pause.

 ANSWER:           Power Home lacks knowledge or information sufficient to form a belief about the

 truth of the allegations in this paragraph.

          49.      The pause signifies the algorithm of a predictive dialer operating. The
                   predictive dialer dials thousands of numbers at once, and only transfers the
                   call to a live agent once a human being is on the line.

 ANSWER:           The allegations of this paragraph are conclusions of law and arguments to which

 no response is required and they are, therefore, denied.

          50.      On information and belief, the dialing system used by Power HRG has the
                   capacity to store telephone numbers in a database and dial them
                   automatically with no human intervention.

 ANSWER:           The allegations of this paragraph are conclusions of law and arguments to which

 no response is required and they are, therefore, denied.

          51.      On information and belief, the dialing system used by Power HRG stores
                   numbers in a database, and when a simple command is executed, generates
                   numbers from that database into a new, temporary database of numbers to
                   be called.

 ANSWER:           The allegations of this paragraph are conclusions of law and arguments to which

 no response is required and they are, therefore, denied.

          52.      On information and belief, using another straightforward computer
                   command, the dialing system can also produce numbers using a sequential
                   number generator and dial the numbers automatically.




DB1/ 114836277.1                                   -10-
Case 1:20-cv-01452-RBJ Document 19 Filed 07/07/20 USDC Colorado Page 11 of 27




 ANSWER:           The allegations of this paragraph are conclusions of law and arguments to which

 no response is required and they are, therefore, denied.

          53.      In that scenario, the dialing system could dial a number such as (555) 000-
                   0001, then (555) 000-0002, and so on.

 ANSWER:           Power Home admits only that its dialing system does dial telephone numbers.

 Power Homes lacks knowledge or information sufficient to form a belief about the truth of the

 remaining allegations in this paragraph.

          54.      This would be done without any human intervention or further effort.

 ANSWER:           The allegations of this paragraph are conclusions of law and arguments to which

 no response is required and they are, therefore, denied.

          55.      On information and belief, the dialing system used by used by Power HRG
                   is driven by software that utilizes an algorithm that determines when Power
                   HRG will make a phone call. The dialer makes this determination
                   automatically and without human intervention. These characteristics too are
                   indicative of an Automatic Telephone Dialing System.

 ANSWER:           Power Home lacks knowledge or information sufficient to form a belief about the

 truth of the allegations in this paragraph. Further, the allegations of this paragraph are conclusions

 of law and arguments to which no response is required and they are, therefore, denied.

          56.      The Plaintiff would then be transferred to a telemarketing representative
                   who would attempt to sell him Power HRG services, which he wasn’t
                   interested in.

 ANSWER:           Power Home lacks knowledge or information sufficient to form a belief about the

 truth of the allegations in this paragraph.

          57.      On August 31, 2019, Mr. Warner made a telephone call to Power HRG to
                   ask that he no longer be contacted.

 ANSWER:           Power Home admits only that it received a telephone call from Plaintiff on August

 31, 2019. Power Home lacks knowledge or information sufficient to form a belief about the truth

 of the remaining allegations in this paragraph.



DB1/ 114836277.1                                   -11-
Case 1:20-cv-01452-RBJ Document 19 Filed 07/07/20 USDC Colorado Page 12 of 27




          58.       Power HRG confirmed that he would be added to its Do Not Call list.

 ANSWER:            Power Home lacks knowledge or information sufficient to form a belief about the

 truth of the remaining allegations in this paragraph.

          59.       However, the calls continued.

 ANSWER:            It is admitted only that Power Home’s records show that Plaintiff was contacted by

 telephone after August 31, 2020. The remaining allegations of this paragraph are denied.

          60.       In fact, the Plaintiff believes he has received 12 calls since the date of his
                    call to Power HRG.

 ANSWER:            It is admitted only that Power Home’s records show that Plaintiff was contacted by

 telephone after August 31, 2020. The remaining allegations of this paragraph are denied.

          61.       Plaintiff never provided Defendant with “prior express written consent” or
                    “affirmative consent” as defined by law.

 ANSWER:            Denied. Further, the allegations of this paragraph are conclusions of law and

 arguments to which no response is required and they are, therefore, denied.

          62.       Plaintiff never filled out any contact form on Defendant’s website or
                    otherwise provide is contact information to Defendant through its website,
                    nor did he provide any consent to receive calls through Defendant’s website.

 ANSWER:            Denied.

          63.       Plaintiff is not alone in his experiences with Defendant ignoring do-not-call
                    requests.

 ANSWER:            Power Home lacks knowledge or information sufficient to form a belief about the

 truth of the allegations in this paragraph.

          64.       Numerous online reviews indicate the widespread nature of Power HRG’s
                    persistent unwanted calling:

                   A June 12, 2019 Better Business Bureau (“BBB”) complaint states: “I have
                    asked this company to stop soliciting at my house because they do not know
                    when to stop. I asked them to stop calling me and they continue to call. I also
                    ask them to take me off of their list and yet they continue to knock at my door.
                    Every salesman says the same thing to me that “they didn’t know and only



DB1/ 114836277.1                                     -12-
Case 1:20-cv-01452-RBJ Document 19 Filed 07/07/20 USDC Colorado Page 13 of 27




                    wanted to see if I want a free quote”. Even after I ask them to leave they will
                    continue to push.”1

                   A February 2, 2019 BBB complaint states: “Calls house phone (###-###-
                    ####) several times a day. I have answered twice and told a man I’m not
                    interested. The company continues to call - 12 times in the last 5 days. This
                    has been going on for several weeks.”

                   A July 22, 2018 BBB complaint states: “We receive sales calls from
                    ************ Caller ID: *********** almost daily despite the fact that
                    we are on the Do Not Call registry and have told them this numerous times
                    and requested they stop calling. On 7/14/18 we received 5 calls from them
                    within the space of an hour. Three of them were on our landline: 7/14/18
                    10:18am 7/14/18 10:42am 7/14/18 11:04am When we answered the last
                    call a recording said to please hold on while they transfer us to confirm our
                    appointment. Two of the other calls were on our cell phone. Please help us
                    stop these nuisance calls.”

                   A Yelp review on August 11, 2017 states: “Terrible experience and now
                    they will not stop calling. On the verge of filing harassment charges after
                    telling them to stop calling many times. I had to call block them. Ugh!”

                   A Yelp review on December 20, 2016 states, in part: “I made the mistake
                    of giving them my number when I told one of their sales reps Id let them
                    know about a possible roof replacement. Now they are non stop calling for
                    3 months and counting!!”

 ANSWER:            Power Home lacks knowledge or information sufficient to form a belief about the

 truth of the allegations in this paragraph.

          65.       Accordingly, pursuant to § 227(b), Plaintiff is entitled to $500 per call made
                    to his cellular telephone number without his express written consent, which
                    includes calls made after his revocation of consent.

 ANSWER:            The allegations of this paragraph are conclusions of law and arguments to which

 no response is required and they are, therefore, denied.

          66.       Plaintiff is entitled to $1,500 per call if the Court finds that the violations
                    were knowing and/or willful.




 1
     Any typos, alterations, or errors in this section were part of the included complaint or review.


DB1/ 114836277.1                                     -13-
Case 1:20-cv-01452-RBJ Document 19 Filed 07/07/20 USDC Colorado Page 14 of 27




 ANSWER:           The allegations of this paragraph are conclusions of law and arguments to which

 no response is required and they are, therefore, denied.

          67.      Defendant also did not maintain the policies and procedures required for
                   maintaining a do-not-call list, as required by the regulation 47 C.F.R.
                   § 64.1200(d), prescribed under 47 U.S.C. § 227(c).

 ANSWER:           The allegations of this paragraph are conclusions of law and arguments to which

 no response is required and they are, therefore, denied.

          68.      Specifically, Defendant did not maintain a written do-not-call policy.

 ANSWER:           Denied.

          69.      Defendant further did not train its telemarketers on the existence and use of
                   any do-not-call policy.

 ANSWER:           Denied.

          70.      Defendant further did not document do-not-call requests when made, nor
                   did it honor such requests.

 ANSWER:           The allegations of this paragraph are conclusions of law and arguments to which

 no response is required and they are, therefore, denied.

          71.      Plaintiff received more than one telemarketing call from Defendant in
                   violation of this regulation.

 ANSWER:           The allegations of this paragraph are conclusions of law and arguments to which

 no response is required and they are, therefore, denied.

          72.      Accordingly, Plaintiff is entitled to an additional $500 for each call placed
                   to his telephone number in violation of regulation 47 C.F.R. § 64.1200(d),
                   prescribed pursuant to 47 U.S.C. § 227(c).

 ANSWER:           The allegations of this paragraph are conclusions of law and arguments to which

 no response is required and they are, therefore, denied.

          73.      Plaintiff is entitled to $1,500 per call for violations of § 227(c) if the Court
                   finds that the violations were knowing and/or willful.




DB1/ 114836277.1                                    -14-
Case 1:20-cv-01452-RBJ Document 19 Filed 07/07/20 USDC Colorado Page 15 of 27




 ANSWER:            The allegations of this paragraph are conclusions of law and arguments to which

 no response is required and they are, therefore, denied.

          74.       Plaintiff is entitled to a penalty of $300 to $500 for a first violation of C.R.S.
                    § 6-1304(4), and $500 to $1,000 for each subsequent offense.

 ANSWER:            The allegations of this paragraph are conclusions of law and arguments to which

 no response is required and they are, therefore, denied.

          75.       Plaintiff has suffered actual injury because of Defendant’s telemarketing
                    telephone calls, including, but not limited to:

                   Receiving a telemarketing call despite affirmatively placing his number on
                    the national “do not call” registry and asking that he no longer receive calls
                    from the Defendant;

                   Reduced device storage;

                   Lost time tending to and responding to the calls;

                   Mental energy;

                   Invasion of Privacy;

                   Nuisance;

                   Deprivation of the right to request, receive, and act in accordance with the
                    mandated “do not call” policy to stop further calls.

                   Increased risk of all the above.

 ANSWER:            The allegations of this paragraph are conclusions of law and arguments to which

 no response is required and they are, therefore, denied.

          76.       Omitted from Plaintiff’s First Amended Complaint, therefore no response is

 required.

          77.       Omitted from Plaintiff’s First Amended Complaint, therefore no response is

 required.




DB1/ 114836277.1                                       -15-
Case 1:20-cv-01452-RBJ Document 19 Filed 07/07/20 USDC Colorado Page 16 of 27




          78.      Omitted from Plaintiff’s First Amended Complaint, therefore no response is

 required.

                                  CLASS ACTION ALLEGATIONS

          79.      Omitted from Plaintiff’s First Amended Complaint, therefore no response
                   is required. Plaintiff brings this action under Fed. R. Civ. P. 23 on behalf of
                   four Classes, defined as follows:

                   Since April 28, 2016, Plaintiff and all persons within the United States to
                   whose cellular telephone number Defendant placed a telemarketing call
                   using dialing equipment and/or software identical or substantially similar to
                   the dialing equipment and/or software used to place telephone calls to
                   Plaintiff without the prior express written consent of the called party.

                   (“Dialer Class”)

                   Since April 28, 2016, Plaintiff and all persons within the United States to
                   whose telephone number Defendant placed (or had placed on its behalf) two
                   or more telemarketing telephone calls in a 12-month period.

                   (“Policy Class”)

                   Since March 31, 2017 Plaintiff and all persons within Colorado and have a
                   cellular telephone with a Colorado area code whose cellar telephone
                   numbers were listed without affirmative consent by Defendant in a directory
                   it used for commercial purposes.

                   (“Colorado Directory Class”)

                   Since March 31, 2017 Plaintiff and all persons in who have a cellular
                   telephone with a Colorado area code whose cellular telephone numbers
                   were identified by Defendant using a scanner or other electronic device to
                   make a commercial telephone solicitation.

                   (“Colorado Scanner Class”)

 ANSWER:           Power Home admits that Plaintiff purports to bring this case as a class action, but

 denies that certification of any class would be proper. Power Home denies any remaining

 allegations of this paragraph.

          80.      Excluded from the Classes are Defendant and any entities in which
                   Defendant has a controlling interest; Defendant’s agents and employees;
                   any Judge and Magistrate Judge to whom this action is assigned and any



DB1/ 114836277.1                                    -16-
Case 1:20-cv-01452-RBJ Document 19 Filed 07/07/20 USDC Colorado Page 17 of 27




                   member of their staffs and immediate families, and any claims for personal
                   injury, wrongful death, and/or emotional distress.

 ANSWER:           Power Home admits that Plaintiff purports to bring this case as a class action, but

 denies that certification of any class would be proper. Power Home denies any remaining

 allegations of this paragraph.

          81.      Ascertainability: The exact number and identities of the persons who fit
                   within the Classes are ascertainable in that Defendant maintains written and
                   electronically stored data showing:

                   a.     The time period(s) during which Defendant placed its telephone calls;

                   b.     The telephone numbers to which Defendant placed its telephone calls;

                   c.     The dates Defendant placed telephone calls to each class member;

                   d.     The names and addresses of Class members;

                   e.     The equipment and method used to identify telephone numbers;

                   f.     The compilation of the directory used for commercial purposes;

                   g.     The equipment Defendant used to call Class members.

 ANSWER:           The allegations of this paragraph are conclusions of law and arguments to which

 no response is required and they are, therefore, denied.

          82.      Omitted from Plaintiff’s First Amended Complaint, therefore no response is

 required.

          83.      Commonality: There are common questions of law and fact affecting the
                   rights of the Members of the Classes, including, inter alia, the following:

                   a.     Whether Defendant made telemarketing calls;

                   b.     Whether Defendant uses an automatic telephone dialing system;

                   c.     Whether Defendant uses a scanner or other electronic means to identify
                          and store telephone numbers;

                   d.     Whether Defendant obtains prior affirmative consent or express written
                          consent and/or tracks revocation of such consent;




DB1/ 114836277.1                                   -17-
Case 1:20-cv-01452-RBJ Document 19 Filed 07/07/20 USDC Colorado Page 18 of 27




                   e.     Whether Defendant lists cellular telephone numbers in a directory for
                          commercial purposes;

                   f.     Whether Defendant maintained a written policy or other procedures to
                          obtain and track the affirmative consent of the person whose number is
                          listed in its directory;

                   g.     Whether Defendant maintained a written “do not call” policy;

                   h.     Whether Defendant trained its employees or agents engaged in
                          telemarketing on the existence and usage of any “do not call” policy;

                   i.     Whether Defendant recorded or honored “do not call” requests;

                   j.     Whether Plaintiff and the Classes were damaged thereby, and the extent of
                          damages for such violations; and,

                   k.     Whether Defendant should be enjoined from engaging in such conduct in
                          the future.

 ANSWER:           The allegations of this paragraph are conclusions of law and arguments to which

 no response is required and they are, therefore, denied.

          84.      Typicality: Plaintiff’s claims are typical of the claims of the Members of
                   the Classes in that they arise from Defendant’s uniform conduct and are
                   based on the same legal theories as these claims.

 ANSWER:           The allegations of this paragraph are conclusions of law and arguments to which

 no response is required and they are, therefore, denied.

          85.      Plaintiff is a member and his claims are typical of the Dialer Class because
                   Defendant placed telephone calls to his cellular telephone using an
                   automatic telephone dialing system without his consent.

 ANSWER:           The allegations of this paragraph are conclusions of law and arguments to which

 no response is required and they are, therefore, denied.

          86.      Plaintiff is a member and his claims are typical of the Policy Class because
                   Defendant placed two or more calls for telemarketing purposes in a one-
                   year period to his telephone number without having the required policies,
                   procedures, and training in place.

 ANSWER:           The allegations of this paragraph are conclusions of law and arguments to which

 no response is required and they are, therefore, denied.


DB1/ 114836277.1                                   -18-
Case 1:20-cv-01452-RBJ Document 19 Filed 07/07/20 USDC Colorado Page 19 of 27




          87.      Plaintiff is a member and his claims are typical of the Colorado Directory
                   Class because Defendant listed his cellular telephone numbers in a directory
                   it uses for commercial purposes without affirmative consent.

 ANSWER:           The allegations of this paragraph are conclusions of law and arguments to which

 no response is required and they are, therefore, denied.

          88.      Plaintiff is a member and his claims are typical of the Colorado Scanner
                   Class because Defendant listed used a scanner or other electronic device to
                   identify his cellular telephone number and made a commercial solicitation.

 ANSWER:           The allegations of this paragraph are conclusions of law and arguments to which

 no response is required and they are, therefore, denied.

          89.      Plaintiff and all putative Class Members have also necessarily suffered
                   concrete injury, as all Members spent time tending to Defendant’s calls, lost
                   space on their devices, had their phone lines tied up, and suffered a nuisance
                   and an invasion of their privacy as they were unable to effectively stop the
                   calls if they wanted to do so, or obtain a “do not call policy” upon which
                   they could rely to stop the calls.

 ANSWER:           The allegations of this paragraph are conclusions of law and arguments to which

 no response is required and they are, therefore, denied.

          90.      With respect to the Registry and Policy Classes specifically, Defendant’s
                   failures to abide by those regulations also increased the risk of harm (such
                   as nuisance and invasion of privacy) to Plaintiff and those Class Members.

 ANSWER:           The allegations of this paragraph are conclusions of law and arguments to which

 no response is required and they are, therefore, denied.

          91.      Adequacy: Plaintiff has no interests antagonistic to, or in conflict with, the
                   Classes.

 ANSWER:           The allegations of this paragraph are conclusions of law and arguments to which

 no response is required and they are, therefore, denied.

          92.      Plaintiff will thoroughly and adequately protect the interests of the Classes,
                   having retained qualified and competent legal counsel to represent himself
                   and the Classes.




DB1/ 114836277.1                                   -19-
Case 1:20-cv-01452-RBJ Document 19 Filed 07/07/20 USDC Colorado Page 20 of 27




 ANSWER:           Power Home admits that Plaintiff purports to bring this case as a class action, but

 denies that certification of any class would be proper. Power Home denies any remaining

 allegations of this paragraph.

          93.      Defendant has acted and refused to act on grounds generally applicable to
                   the Classes, thereby making injunctive and declaratory relief appropriate for
                   the Classes.

 ANSWER:           Denied.

          94.      The prosecution of separate actions by individual class members would
                   create a risk of inconsistent or varying adjudications.

 ANSWER:           Denied.

          95.      A class action is superior to other available methods for the fair and efficient
                   adjudication of the controversy since, inter alia, the damages suffered by
                   each class member make individual actions uneconomical.

 ANSWER:           Denied.

          96.      Common questions will predominate, and there will be no unusual
                   manageability issues.

 ANSWER:           Denied.

                                    FIRST CLAIM FOR RELIEF
                              Violations of the TCPA, 47 U.S.C. § 227(b)
                             (On Behalf of Plaintiff and the Dialer Class)

          97.      Plaintiff and the proposed Dialer Class incorporate all allegations set forth
                   in this Complaint as if fully set forth herein.

 ANSWER:           Power Home incorporates the allegations from all previous paragraphs as if fully

 set forth herein.

          98.      Defendant placed numerous calls for telemarketing purposes to Plaintiff’s
                   and Dialer Class Members’ cellular telephone numbers.

 ANSWER:           The allegations of this paragraph are conclusions of law and argument to which no

 response is required and they are, therefore, denied. To the extent a response is required, the

 allegations in this paragraph are denied.



DB1/ 114836277.1                                    -20-
Case 1:20-cv-01452-RBJ Document 19 Filed 07/07/20 USDC Colorado Page 21 of 27




          99.      Defendant did so using an automatic telephone dialing system.

 ANSWER:           The allegations of this paragraph are conclusions of law and argument to which no

 response is required and they are, therefore, denied.

          100.     Defendant did so without the prior express written consent of Plaintiff and
                   Dialer Class Members.

 ANSWER:           Denied.

          101.     Plaintiff and Dialer Class Members are entitled to an award of $500 in
                   statutory damages telephone call pursuant to 47 U.S.C. § 227(b)(3).

 ANSWER:           The allegations of this paragraph are conclusions of law and argument to which no

 response is required and they are, therefore, denied.

          102.     Plaintiff and Dialer Class Members are entitled to an award of treble
                   damages in an amount up to $1,500 telephone call because Defendant’s
                   violations were knowing and/or willful.

 ANSWER:           The allegations of this paragraph are conclusions of law and argument to which no

 response is required and they are, therefore, denied.

                                  SECOND CLAIM FOR RELIEF
                              Violations of the TCPA, 47 U.S.C. § 227(c)
                             (On Behalf of Plaintiff and the Policy Class)

          103.     Plaintiff and the proposed Policy Class incorporate all allegations set forth
                   in this Complaint as if fully set forth herein.

 ANSWER:           Power Home incorporates the allegations from all previous paragraphs as if fully

 set forth herein.

          104.     Defendant placed numerous calls for telemarketing purposes to Plaintiff’s
                   and Policy Class Members’ telephone numbers.

 ANSWER:           The allegations of this paragraph are conclusions of law and argument to which no

 response is required and they are, therefore, denied. To the extent a response is required, Power

 Home lacks knowledge or information sufficient to form a belief about the truth of the allegations

 in this paragraph.



DB1/ 114836277.1                                   -21-
Case 1:20-cv-01452-RBJ Document 19 Filed 07/07/20 USDC Colorado Page 22 of 27




          105.     Defendant did so despite not having a written policy pertaining to “do not
                   call” requests.

 ANSWER:           Denied.

          106.     Defendant did so despite not training its personnel on the existence or use
                   of any internal “do not call” list or policy.

 ANSWER:           Denied.

          107.     Defendant did so despite not recording or honoring “do not call” requests.

 ANSWER:           Denied.

          108.     Defendant placed two or more telephone calls to Plaintiff and Policy Class
                   Members in a 12-month period.

 ANSWER:           It is admitted only that Power Home contacted Plaintiff by phone on more than two

 occasions. The allegations of this paragraph are otherwise denied.

          109.     Plaintiff and Policy Class Members are entitled to an award of $500 in
                   statutory damages telephone call pursuant to 47 U.S.C. § 227(c)(5), in
                   addition to and separate from any award for damages related to Defendant’s
                   calls using an automatic telephone dialing system and in addition to and
                   separate from any award for Defendant’s calls to persons on the National
                   Do-Not-Call Registry.

 ANSWER:           The allegations of this paragraph are conclusions of law and argument to which no

 response is required and they are, therefore, denied.

          110.     Plaintiff and Policy Class Members are entitled to an award of treble
                   damages in an amount up to $1,500 per telephone call because Defendant’s
                   violations were knowing and/or willful.

 ANSWER:           The allegations of this paragraph are conclusions of law and argument to which no

 response is required and they are, therefore, denied.

                                   THIRD CLAIM FOR RELIEF
                          Violations of the CTFA, C.R.S. § 6-1-304(a)(II)
                     (On behalf of the Plaintiff and the Colorado Scanner Class)

          111.     Plaintiff and the proposed Colorado Scanner Class incorporate all
                   allegations set forth in this Complaint as if fully set forth herein.




DB1/ 114836277.1                                  -22-
Case 1:20-cv-01452-RBJ Document 19 Filed 07/07/20 USDC Colorado Page 23 of 27




 ANSWER:           Power Home incorporates the allegations from all previous paragraphs as if fully

 set forth herein.

          112.     Defendant is a “person” as defined by C.R.S. § 6-1-106(6).

 ANSWER:           The allegations of this paragraph are conclusions of law and argument to which no

 response is required and they are, therefore, denied.

          113.     Upon information and belief, Defendant used a scanning device or other
                   electronic means to identify cellular telephone numbers of Plaintiff and
                   persons in the Colorado Scanner Class.

 ANSWER:           The allegations of this paragraph are conclusions of law and argument to which no

 response is required and they are, therefore, denied. To the extent a response is required, Power

 Home lacks knowledge or information sufficient to form a belief about the truth of the allegations

 in this paragraph.

          114.     Defendant did so without the prior express written consent of Plaintiff and
                   Colorado Scanner Class Members.

 ANSWER:           Denied. The remaining allegations of this paragraph are conclusions of law and

 argument to which no response is required and they are, therefore, denied.

          115.     Plaintiff and Colorado Scanner Class members are entitled to the penalty of
                   $300 to $1000 per call as provided by C.R.S. § 6-1-305(1)(c).

 ANSWER:           The allegations of this paragraph are conclusions of law and argument to which no

 response is required and they are, therefore, denied.

                                  FOURTH CLAIM FOR RELIEF
                           Violations of the CTFA, C.R.S. § 6-1-304(a)(II)
                     (On behalf of the Plaintiff and the Colorado Directory Class)

          116.     Plaintiff and the proposed Colorado Directory Class incorporate all
                   allegations set forth in this Complaint as if fully set forth herein.

 ANSWER:           The allegations of this paragraph are conclusions of law and argument to which no

 response is required and they are, therefore, denied.




DB1/ 114836277.1                                  -23-
Case 1:20-cv-01452-RBJ Document 19 Filed 07/07/20 USDC Colorado Page 24 of 27




          117.     Upon information and belief, Defendant listed the cellular telephone
                   number of Plaintiff and Colorado Directory Class Members in a directory it
                   used for commercial purposes.

 ANSWER:           The allegations of this paragraph are conclusions of law and argument to which no

 response is required and they are, therefore, denied. To the extent a response is required, Power

 Home lacks knowledge or information sufficient to form a belief about the truth of the allegations

 in this paragraph.

          118.     Defendant did so without the prior express affirmative consent of Plaintiff
                   and Colorado Directory Class Members.

 ANSWER:           Denied.

          119.     Plaintiff and Colorado Directory Class Members are entitled to the penalty
                   of $300 to $1000 per call as provided by C.R.S. § 6-1-305(1)(c).

 ANSWER:           The allegations of this paragraph are conclusions of law and argument to which no

 response is required and they are, therefore, denied.

          WHEREFORE, Power Home denies that Plaintiff is entitled to any judgment whatsoever

 against it, further denies that certification of any class would be proper, and requests that the Court

 enter judgment in its favor and against Plaintiff, and grant Power Home any further relief the Court

 deems just and proper.

                                     AFFIRMATIVE DEFENSES

          Further answering the Amended Complaint, and as additional defenses thereto, Power

 Home incorporates by reference the foregoing answers as though fully set forth herein, and further

 alleges as set forth below. Power Home reserves the right to assert any additional defenses that

 may be discovered during the course of additional investigation and discovery.

                                  FIRST AFFIRMATIVE DEFENSE

          Plaintiff’s Amended Complaint, in whole or in part, fails to state a claim upon which relief

 may be granted.



DB1/ 114836277.1                                  -24-
Case 1:20-cv-01452-RBJ Document 19 Filed 07/07/20 USDC Colorado Page 25 of 27




                                 SECOND AFFIRMATIVE DEFENSE

          Plaintiff’s claims are barred in whole or in part because Plaintiff has not been harmed by

 any alleged acts of Power Home.

                                  THIRD AFFIRMATIVE DEFENSE

          Plaintiff’s claims are barred, in whole or in part, to the extent that Plaintiff lacks standing.

                                 FOURTH AFFIRMATIVE DEFENSE

          Plaintiff’s claims are barred in whole or in part by the doctrines of waiver and estoppel.

                                  FIFTH AFFIRMATIVE DEFENSE

          Plaintiff’s claims are barred in whole or in part because Plaintiff gave his express written

 consent, invitation and/or permission to receive the telephone communications alleged.

                                  SIXTH AFFIRMATIVE DEFENSE

          This Court lacks personal jurisdiction over Power Home with respect to the claims of

 absent class members who do not reside in Colorado and who did not experience any supposed

 injury as a result of alleged conduct of Power Home in the State of Colorado. See Bristol-Myers

 Squibb Co. v. Superior Court, No. 16-466, 137 S.Ct. 1773 (2017).

                                SEVENTH AFFIRMATIVE DEFENSE

          Upon information and belief, Plaintiff and the putative class members failed to mitigate or

 otherwise act to lessen or reduce the injuries and damages alleged in the First Amended Complaint.

                                 EIGHTH AFFIRMATIVE DEFENSE

          Power Home’s business practices and conduct comply with and may be expressly

 authorized by the law of the jurisdiction in which Plaintiff and each putative class member resides.




DB1/ 114836277.1                                   -25-
Case 1:20-cv-01452-RBJ Document 19 Filed 07/07/20 USDC Colorado Page 26 of 27




                                NINTH AFFIRMATIVE DEFENSE

          Power Home reserves the right to amend this pleading to assert additional defenses upon

 discovery of the specific facts upon which Plaintiff and/or the putative class members base their

 claims for relief, and upon completion of further discovery.

 Dated: July 7, 2020                               MORGAN, LEWIS & BOCKIUS LLP

                                                   By: s/ Ezra D. Church
                                                       Ezra D. Church
                                                       ezra.church@morganlewis.com
                                                   1701 Market Street
                                                   Philadelphia, PA 19103
                                                   Telephone: +1.215.963.5000
                                                   Facsimile: +1.215.963.5001
                                                         Benjamin K. Hand, CO Bar# 50787
                                                         benjamin.hand@morganlewis.com
                                                   300 South Grand Avenue
                                                   Twenty-Second Floor
                                                   Los Angeles, CA 90071-3132
                                                   Telephone: +1.213.612.2500
                                                   Facsimile: +1.213.612.2501
                                                   Attorneys for Defendant, POWER HOME
                                                   REMODELING GROUP, LLC




DB1/ 114836277.1                                -26-
Case 1:20-cv-01452-RBJ Document 19 Filed 07/07/20 USDC Colorado Page 27 of 27




                                  CERTIFICATE OF SERVICE

          I hereby certify that a true and correct copy of the foregoing Answer and Affirmative

 Defenses was served on counsel of record through the Court’s ECF system.




 Dated: July 7, 2020                                          s/ Ezra D. Church
                                                              Ezra D. Church
                                                              ezra.church@morganlewis.com




DB1/ 114836277.1                                 -27-
